August 27, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 GUILLERMO GARZA D/B/A WILHOME BUILDERS & CONSTRUCTION,
                         Appellant

NO. 14-11-00724-CV                          V.

                          JESSE CANTU, Appellee
                     ________________________________

      This court today issued a substitute opinion. We order this court’s former
judgment of May 11, 2013, vacated, set aside, and annulled. We further order this
court’s opinion of May 11, 2013, withdrawn. We deny the motion for panel
rehearing filed by appellee, Jesse Cantu. Appellee’s motion for en banc
reconsideration is denied as moot.

       This cause, an appeal from the judgment in favor of appellee, Jesse Cantu,
signed May 10, 2011, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the
court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Jesse Cantu.

      We further order this decision certified below for observance.